




Exhibit 10.7




ADMINISTRATIVE SERVICES AGREEMENT

THIS ADMINISTRATIVE SERVICES AGREEMENT (this “Agreement”) is made and entered
into as of January 23, 2012, by and between Southern Star Central Corp., a
Delaware corporation (“SSCC”), EFS-SSCC Holdings, L.L.C., a Delaware limited
liability company (“Holdings”), (SSCC and Holdings collectively, the
“Companies”), and MSIP Southern Star L.L.C., (“Service Provider”).

RECITALS:

A.

The Companies desire to avail themselves of the experience, sources of
information, advice, assistance, and certain facilities of, or available to, the
Service Provider.

B.

The Service Provider is willing to make available to the Companies its
experience, sources of information, advice, assistance, and certain facilities.

THEREFORE, in consideration of the premises and the covenants contained herein,
the parties hereto agree as follows:

AGREEMENTS:

1.

Services.  The Service Provider hereby agrees to render, through one or more of
its employees or through such third parties as the Service Provider may engage,
such service arrangements as may from time to time the Parties hereto may agree
shall be necessary, desirable or appropriate to the Companies (such services
referred to herein as the “Services”).  The Service Provider shall have the sole
discretion and flexibility to choose which of its employees, agents and
representatives and other third parties will render Services and when, subject
to any reasonable request of the Companies, such Services will be rendered.  The
Service Provider shall perform its functions and responsibilities at the
authorization and direction of, and in accordance with the budget approved by,
the Board of Directors of the Companies.  For the avoidance of doubt, nothing
contained in this Agreement shall be construed so as to consider the Service
provider as a lender to the Companies.

2.

Term.  The term of this Agreement shall continue until the date on which MSIP
Southern Star L.L.C., or its successors, or any of their respective affiliates
shall cease to own beneficially, directly or indirectly, any securities of
Holdings or its respective successors.

3.

Termination.  Notwithstanding Section 2 hereof, the Companies shall be entitled
to terminate this agreement upon the Service Provider’s material breach of its
obligations under this Agreement, and the Service Provider’s failure to cure
such breach within 60 days following receipt of notice from the Companies
setting forth in reasonable detail the relevant conduct or failure.  For the
avoidance of doubt, any termination of this Agreement shall be effective as to
the Service Provider’s obligations hereunder to both SSCC and Holdings.

4.

Expenses.  The Service Provider shall be entitled to use the funds of the
Companies or otherwise be reimbursed by the Companies for all expenditures
reasonably incurred by or on behalf of the Service provider for or in the
performance of its obligations under this Agreement, including, without
limitation, any expenditures incurred as a result of internal charges of the
Service Provider or any of its affiliates, provided that such internal charges
are at rates that are not in excess of those customarily charged by a third
party (“Service Provider Expenses”).  Reimbursement payments shall be made by
the Companies to the Service Provider within thirty business days after receipt
by the Companies of a statement (the “Expense Statement”) of the Service
Provider’s reimbursable expenses.  All Expense Statements shall be subject to
audit by the Companies during the term of this Agreement.

5.

Independent Relationship.  At all times during the term of this Agreement, the
Service Provider is and shall be an independent contractor in providing the
 Services hereunder, with the sole right to supervise, manage, operate, control,
and direct the performance incident to such Services.  Nothing contained in this
Agreement shall be deemed or construed to create a partnership or joint venture,
to create the relationships of employee/employer or principal/agent, or
otherwise create any liability whatsoever as partners, joint venturers,
employer, employee, principal, or agent for either the Companies or the Service
Provider with respect to the indebtedness, liabilities, or obligations of each
other or of any other person or entity.

6.

Liability of the Service Provider.  The Service Provider assumes no
responsibility under this Agreement other than to perform the Services in good
faith, and the Service Provider will not be responsible for any action of the
Companies in following or declining to follow any advice or recommendation of
the Service Provider.  The parties hereto recognize and agree that the
effectiveness of the Services and the success of any actions undertaken by the
Companies in response thereto are not guaranteed or warranted by the Service
Provider in any respect whatsoever.

7.

Indemnification.  The Companies jointly and severally shall indemnify and hold
harmless each of the Service Provider, its affiliates, and their respective
directors, officers, controlling persons (within the meaning of Section 15 of
the Securities Act of 1933, as amended, or Section 20(a) of the Securities
Exchange Act of 1934, as amended), if any, employees, agents and representatives
(the Service Provider, its affiliates, and such other specified persons being
collectively referred to as “Indemnified Persons,” and individually as an
“Indemnified Person”) from and against any and all claims, liabilities, losses,
damages and expenses incurred by any Indemnified Person (including those arising
out of an Indemnified Person’s negligence and reasonable fees and disbursements
of the respective Indemnified Person’s counsel) which (a) are related to or
arise out of (i) actions taken or omitted to be taken (including, without
limitation, any untrue statements made or any statements omitted to be made) by
any of the Companies or (ii) actions taken or omitted to be taken by an
Indemnified Person with any Companies’ consent or in conformity with any
Companies’ instructions or any Companies’ actions or omissions or (b) are
otherwise related to or arise out of the Service Provider’s engagement, and will
reimburse each Indemnified Person for all costs and expenses, including, without
limitation, fees and disbursements of any Indemnified Person’s counsel, as they
are incurred, in connection with investigating, preparing for, defending or
appealing any action, formal or informal claim, investigation, inquiry or other
proceeding, whether or not in connection with pending or threatened litigation,
caused by or arising out of or in connection with the Service Provider’s acting
pursuant to the Service Provider’s engagement, whether or not any Indemnified
Person is named as a party thereto and whether or not any liability results
therefrom.  None of the Companies will, however, be responsible for any claims,
liabilities, losses, damages or expenses pursuant to clause (b) of the preceding
sentence that have resulted primarily from the Service Provider’s bad faith,
gross negligence or willful misconduct.  The Companies also agree that neither
the Service Provider nor any other Indemnified Person shall have any liability
to the Companies for or in connection with such engagement except for any such
liability for claims, liabilities, losses, damages or expenses incurred by the
Companies that have resulted primarily from the Service Provider’s bad faith,
willful misfeasance, gross negligence, or reckless disregard of its duties.  The
Companies further agree that neither of them will, without the prior written
consent of the Service Provider, settle or compromise or consent to the entry of
any judgment in any pending or threatened claim, action, suit or proceeding in
respect of which indemnification may be sought hereunder (whether or not any
Indemnified Person is an actual or potential party to such claim, action, suit
or proceeding) unless such settlement, compromise or consent includes an
unconditional release of the Service Provider and each other Indemnified Person
hereunder from all liability arising out of such claim, action, suit or
proceeding.  EACH OF THE COMPANIES HEREBY ACKNOWLEDGES THAT THE FOREGOING
INDEMNITY SHALL BE APPLICABLE TO ANY CLAIMS, LIABILITIES, LOSSES, DAMAGES OR
EXPENSES THAT HAVE RESULTED FROM OR ARE ALLEGED TO HAVE RESULTED FROM THE ACTIVE
OR PASSIVE OR THE SOLE, JOINT OR CONCURRENT ORDINARY NEGLIGENCE OF THE SERVICE
PROVIDER OR ANY OTHER INDEMNIFIED PERSON.

The foregoing right to indemnity shall be in addition to any rights that the
Service Provider and/or any other Indemnified Person may have at common law or
otherwise and shall remain in full force and effect following the completion or
any termination of the engagement.  Each of the Companies hereby consents to
personal jurisdiction and to service and venue in any court in which any claim
which is subject to this Agreement is brought against the Service Provider or
any other Indemnified Person.

It is understood that, in connection with the Service Provider’s engagement, the
Service Provider may also be engaged to act for the Companies in one or more
additional capacities, and that the terms of this engagement or any such
additional engagement(s) may be embodied in one or more separate written
agreements.  This indemnification shall apply to the engagement specified in the
first paragraph hereof as well as to any such additional engagement(s) (whether
written or oral) and any modification of said engagement or such additional
engagement(s) and shall remain in full force and effect following the completion
or termination of said engagement or such additional engagements.

Each of the Companies further understands and agrees that if the Service
Provider is asked to act for the Companies in any other formal capacity, such
further action may be subject to a separate agreement containing provisions and
terms to be mutually agreed upon.

Notwithstanding anything contained herein, the provisions of this section shall
survive any termination of this Agreement.

8.

Confidential Information.  The Service Provider acknowledges that certain
information which may be disclosed either directly or indirectly to the Service
Provider by the Companies in connection with the services hereunder is
confidential, proprietary, and non-public (the “Confidential Information”), and,
in an effort to maintain the confidential, proprietary, and non-public character
thereof, Service Provider shall hold such information in strict confidence,
unless compelled to disclose by law, regulation, stock exchange rules or by any
judicial, regulatory, supervisory or administrative process or by other
requirements of law and save that the Service Provider may disclose Confidential
Information to its affiliates and its and their employees, directors, officers
and partners who need to know such information in connection with the provision
of the Services by the Service Provider hereunder (to the extent that the
Service Provider discloses Confidential Information to such parties, its
“Representatives”). Notwithstanding the foregoing, the following will not
constitute Confidential Information for the purposes of this agreement: (a) such
information that is or becomes generally available to the public (other than as
a result of disclosure by the Service Provider in breach of this agreement) or,
(b) the Service Provider can establish that such information:  (i) was within
its possession or the possession of its Representatives prior to its being
furnished to the Service Provider or its Representatives by or on behalf of the
Companies on or after the date of this agreement, (ii) became available to the
Service Provider or its Representatives from a source other than the Companies,
provided that such source is not known to the Service Provider to be bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, the Companies or (iii) is independently
developed by the Service Provider or its Representatives without the use of any
Confidential Information.

9.

Other Business Activities.  The Companies understand that the Service Provider
may perform services for other entities similar to those performed hereunder.
 Nothing in this Agreement shall restrict or limit the right of the Service
Provider, the Companies, or their respective affiliates or associates to engage
in whatever activities they choose, whether or not competitive with matters
covered by this Agreement, and none of them shall, as a result of this
Agreement, incur any obligation to offer any interest in such activities to any
party hereto.

10.

Notices.  Notices, demands, payments, reports, and correspondence shall be
addressed to either party hereto at the address for such party set forth below
the signature of such party hereto or such other places as may from time to time
be designated in writing to the other party.  Any notice given by personal
delivery, by United States mail, facsimile, electronic mail, telegram or cable
shall be effective upon receipt.

11.

Governing Law.  This Agreement is being executed and delivered and is intended
to be performed in the State of New York and the substantive laws of such state
shall govern the validity, construction, enforcement, and interpretation of the
provisions hereof.

12.

Invalid Provisions.  If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
hereof, such provisions shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid, or unenforceable provision or by its severance from
this Agreement.  Furthermore, in lieu of each such illegal, invalid, or
unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and enforceable.

13.

Counterparts.  This Agreement may be executed in a number of identical
counterparts, each of which, for all purposes, is to be deemed an original, and
all of which constitute, collectively, one Agreement; but in making proof of
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart.

14.

Amendment.  No modification or amendment of any of the terms, conditions, or
provisions hereof may be made otherwise than by written agreement signed by the
parties hereto.  It is mutually understood and agreed that this Agreement shall
and hereby does terminate, cancel, and supersede any and all other negotiations,
understandings, and written and verbal agreements relating to the subject matter
hereof between the parties hereto, if any.

15.

Assignment.  This Agreement and all provisions contained herein shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided, however, neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned (other
than with respect to the rights and obligations of the Service Provider, which
may be assigned to any one or more of its affiliates) by any of the parties
without the prior written consent of the other parties; provided, further, that
such consent of the other parties shall not be unreasonably withheld or delayed.

16.







1







17.

Headings.  The various titles of the paragraphs, captions, headings, and
arrangements herein are used solely for convenience, shall not be used for
interpreting or construing any word, clause, paragraph, or subparagraph of this
Agreement, and do not in any way affect, limit, amplify, or modify the terms
hereof.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







2










IN WITNESS WHEREOF, this Agreement has been fully executed as of the date
indicated above.

SOUTHERN STAR CENTRAL CORP.




By:

/s/ Susanne W. Harris


Name:  Susanne W. Harris
Title:  Vice President




Address:

4700 Highway 56

Owensboro, KY  42301

Phone:  (270) 852-5000

Fax:  (270) 852-5010




EFS-SSCC HOLDINGS, L.L.C.




By:  Aircraft Services Corporation




By:

/s/ Tyson Yates


Name:    Tyson Yates
Title:




Address:

800 Long Ridge Road

Stamford, CT  06927

Attn:  Manager of Operations

Phone:  (203) 357-3710

Fax:  (203) 961-5861




By:  MSIP Southern Star L.L.C.




By:

/s/ John Veech


Name:   John Veech
Title:




Address:







MSIP SOUTHERN STAR L.L.C.




By:

/s/ John Watt


Name:   John Watt
Title:




Address:




3


